                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



UNITED STATES OF AMERICA,

              Plaintiff,
                                                            File No. 1:16-CR-62
v.
                                                            HON. PAUL L. MALONEY
ANTONIO RAMON MARTINEZ-LOPEZ,

              Defendant.
                                               /

                                           OPINION

              Before the Court is a motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255, filed by Defendant Antonio Ramon Martinez-Lopez (ECF No. 396). The Government has

filed a response to the motion (ECF No. 421), accompanied by affidavits from Defendant’s trial

attorneys (ECF Nos. 417, 418), and Defendant has filed a reply (ECF No. 423). The Government

argues that Defendant’s grounds for relief are meritless. The Court agrees with the Government.

Accordingly, for the reasons herein, the motion under § 2255 will be denied.

                                        I. Background

              In March 2016, a grand jury returned an indictment charging Defendant and several

co-defendants with conspiracy to commit mail fraud, health care fraud, and mail fraud. As the

case progressed, the grand jury returned several superseding indictments. In February 2017, the

grand jury returned a fourth superseding indictment (ECF No. 229), charging Defendant and Co-

Defendants Belkis Soca-Fernandez and David Sosa-Baladron with one count of conspiracy to

commit mail fraud (Count 1), 12 counts of health care fraud (Counts 2-13), and 8 counts of mail
fraud (Counts 14-21). It also charged Defendant with one count of unlawful procurement of

naturalization (Count 22).

               The charges against Defendant stemmed from his involvement in a scheme to

submit fraudulent claims to automobile insurance companies. Defendant operated a business

called Revive Therapy Center, L.L.C., in Wyoming, Michigan. Later, he and his co-defendants

established Renue Therapy in Lansing, Michigan, and H&H Rehab Center in Wyoming, Michigan.

Defendant worked with Soca-Fernandez and Sosa-Baladron to recruit others to stage automobile

accidents and then seek physical therapy that was unnecessary or was not provided. Defendants

submitted false claims for this therapy through Revive and the two other clinics, and the insurance

companies paid these claims until they discovered that the claims were fraudulent.

               After Defendant was arrested on April 20, 2016, he retained attorney Kurt

Richardson to represent him. Over the next seven months, Defendant made or joined three requests

to postpone the trial date to permit more time to prepare for trial. (Consent to Adjournment/Waiver

ECF Nos. 66, 125, 172.) The Court granted those requests.

               On January 19, 2017, Richardson asked the Court for permission to withdraw as

counsel, contending that the relationship between him and Defendant had broken down due to a

“failure of communication and the meaningful exchange of information necessary and required for

an effective defense and representation.” (Mot. to Withdraw, ECF No. 195, PageID.705.) Among

other things, Richardson contended that Defendant “has not responded in a timely manner of [sic]

requests to sign court documents or to provide information essential to an effective defense . . . .”

(Id., PageID.706.) The Court scheduled the motion for a hearing on January 30, requiring

Defendant to be present at the hearing. Defendant did not show up for the hearing, however, so

the Court issued a warrant for his arrest. The Court also granted the motion to withdraw.



                                                 2
               On February 8, 2017, the Court appointed Geoffrey Upshaw to represent

Defendant. Upshaw promptly asked the Court to postpone the trial, which was scheduled for

March 7, 2017, so that he could review the discovery material and prepare for trial. (Mot. for Ends

of Justice Continuance, ECF No. 214.)         Upshaw contended that Richardson had focused

exclusively on plea bargaining, and had not prepared for trial; Richardson had not interviewed or

subpoenaed any potential witnesses or developed a theory of defense. In the alternative, Upshaw

asked the Court to sever Defendant’s trial from that of his co-defendants.

               The Court denied the motion for a continuance and/or severance, noting the many

prior delays in the case and the fact that Defendant contributed to the circumstances giving rise to

his request. (Order, ECF No. 220, PageID.815.) He did not cooperate with his previous attorney

for many months, and by failing to attend the hearing on his attorney’s motion to withdraw, he left

the Court without explanation for his lack of cooperation.

               The case proceeded to a jury trial beginning on March 7, 2017. At the end of the

trial, the jury found Defendants guilty of all the counts against them. On July 24, 2017, the Court

sentenced Defendant to a prison term of 87 months for all counts.

               Defendant appealed his conviction and sentence. The Court of Appeals for the

Sixth Circuit affirmed this Court’s judgment in an opinion issued on August 23, 2018. See United

States v. Martinez-Lopez, 747 F. App’x 326 (6th Cir. 2018). Defendant appealed that decision to

the United States Supreme Court, which denied a petition for writ of certiorari on February 19,

2019.

               In Defendant’s motion under 28 U.S.C. § 2255, he raises the following grounds for

relief:




                                                 3
       I.      [I]neffective assistance of counsel based on initial counsel’s untimely
               withdrawal from the case and counsel’s failure to investigate the case and
               prepare for trial.

       II.     Trial counsel was ineffective because counsel compelled [Defendant] to
               provide post-conviction cooperation which included Grand jury testimony
               yet counsel failed to deliver on the promise of a Rule 35(b) reduction which
               was Movant’s understanding of the agreement with the government for his
               post-conviction cooperation.

       III.    Appellate counsel failed to raise a recent Supreme Court case, Maslenjak v.
               United States, 137 S. Ct. 1918 (2017), in appeal even though the decision
               in this case would have overturned [Defendant’s] conviction for Unlawful
               Procurement of Naturalization.

(§ 2255 Motion, ECF No. 396, PageID.4056, 4057, 4059.)

                                          II. Standards

       A. Merits

               A prisoner who moves to vacate his sentence under § 2255 must show that the

sentence was imposed in violation of the Constitution or laws of the United States, that the court

was without jurisdiction to impose such a sentence, that the sentence was in excess of the

maximum authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C. § 2255.

To prevail on a § 2255 motion “a petitioner must demonstrate the existence of an error of

constitutional magnitude which had a substantial and injurious effect or influence on the guilty

plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005) (quoting

Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional errors are generally

outside the scope of § 2255 relief. United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000). A

petitioner can prevail on a § 2255 motion alleging non-constitutional error only by establishing a

“fundamental defect which inherently results in a complete miscarriage of justice, or, an error so

egregious that it amounts to a violation of due process.” Watson v. United States, 165 F.3d 486,




                                                 4
488 (6th Cir. 1999) (quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (internal

quotations omitted)).

       B. Evidentiary Hearing

               The court must hold an evidentiary hearing to determine the issues and make

findings of fact and conclusions of law “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief. . . .” 28 U.S.C. § 2255(b). No hearing

is required if Defendant’s allegations “cannot be accepted as true because they are contradicted by

the record, inherently incredible, or conclusions rather than statements of fact.” Arredondo v.

United States, 178 F.3d 778, 782 (6th Cir. 1999) (quotation omitted).

                                          III. Analysis

       A. Ineffective Assistance of Counsel (Richardson)

               Defendant argues that his first attorney, Kurt Richardson, provided ineffective

assistance because he did not investigate Defendant’s case and made an untimely motion to

withdraw, leaving Defendant in an “untenable” position six weeks before the scheduled trial date.

(§ 2255 Motion, PageID.4073.) Defendant attributes the breakdown in his relationship with

Richardson to an inability to “effectively” communicate caused by a “language barrier.” (Def.’s

Reply, ECF No. 423, PageID.4301.)

               In Strickland v. Washington, 466 U.S. 668, 687-88 (1984), the Supreme Court

established a two-prong test by which to evaluate claims of ineffective assistance of counsel.

Defendant must prove: (1) that counsel’s performance fell below an objective standard of

reasonableness; and (2) that counsel’s deficient performance prejudiced Defendant resulting in an

unreliable or fundamentally unfair outcome. A court considering a claim of ineffective assistance

must “indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. at 689. Defendant bears the burden of overcoming the

                                                 5
presumption that the challenged action might be considered sound trial strategy. Id. (citing Michel

v. Louisiana, 350 U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir.

1996) (holding that counsel’s strategic decisions were hard to attack). The court must determine

whether, in light of the circumstances as they existed at the time of counsel’s actions, “the

identified acts or omissions were outside the wide range of professionally competent assistance.”

Strickland, 466 U.S. at 690.

               Even if a court determines that counsel’s performance was outside that range,

Defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id. at 691. “The

defendant must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694.

               Richardson has provided an affidavit explaining his actions. (Richardson Aff., ECF

No. 418.) Richardson contends that he had many conversations with Defendant. In those

conversations, Defendant was able to speak conversational English and “understood clearly” what

they were discussing. (Id., PageID.4270.) Richardson also reviewed the discovery materials

provided by the Government, and he discussed those materials with Defendant and the Assistant

United States Attorney. After review of the evidence, Richardson believed that Defendant’s best

course of action would be to plead guilty and cooperate with the Government, and Richardson

conveyed this view to Defendant on several occasions, beginning in September 2016. On one such

occasion, Richardson discussed the issue in a conference call with Defendant. There was an

interpreter on the call, available to provide translation services if needed. Defendant did not heed

Richardson’s advice. Instead, Defendant repeatedly asked Richardson to delay the proceedings

and find a way for Defendant to remain in Florida.



                                                  6
                  When it became clear that Defendant would not plead guilty, Richardson asked

Defendant for assistance in gathering information relevant to a defense at trial. Defendant,

however, repeatedly failed to provide any material evidence or witnesses for trial. He also refused

to give Richardson a direct answer about how he wished to defend the case. Richardson believed

that Defendant’s strategy was “to simply ignore the reality of the situation he was facing.” (Id.,

PageID.4271.) Eventually, Richardson filed the motion to withdraw based on what he perceived

as a “material breakdown in the attorney-client relationship.” (Id.)

                  Defendant does not meaningfully contest Richardson’s assertions, which are

consistent with the record. For instance, Defendant’s failure to attend the hearing on his attorney’s

motion to withdraw suggests that Defendant was not interested in actively participating in the

defense of his case.

                  To the extent Defendant relies on a “language barrier” as the reason for his inability

to work with Richardson, Defendant does not address Richardson’s assertions that Defendant

speaks conversational English,1 that Defendant spoke to Richardson on at least one occasion with

an interpreter available, and that Defendant failed to give Richardson any material evidence or

names of witnesses that would assist his defense. Indeed, even at this point, Defendant does not

identify any helpful evidence or witnesses, or any line of investigation that would have aided his

defense.

                  Defendant’s failure to identify any meaningful avenue of investigation, any helpful

evidence, or any specific actions that his attorney should have taken renders his ineffective


1
  Defendant himself acknowledges that he knows some English “from the street.” (§ 2255 Motion, PageID.4076.)
Moreover, as part of his citizenship application, Defendant had to demonstrate an understanding of written and spoken
English. (Trial Tr. V, ECF No. 368, PageID.3185.) A witness at trial confirmed that Defendant spoke some English.
(Id., PageID.3124.) Another witness testified that Defendant could read and write very little English in 2012, but his
English improved after he moved to Michigan and applied for citizenship. (Trial Tr. VI, ECF No. 369, PageID.3407.)
In addition, at his sentencing hearing, Defendant addressed the Court in English. (Sentencing Tr., ECF No. 371,
PageID.3604, 3621.)

                                                          7
assistance claim meritless for lack of prejudice. In contrast to the cases cited by Defendant, he

does not identify any other evidence or witnesses that his attorney should have investigated or

presented. Cf. Wiggins v. Smith, 539 U.S. 510, 534 (2003) (discussing counsel’s failure to discover

“powerful” mitigating evidence from the defendant’s background); Towns v. Smith, 395 F.3d 251,

259 (6th Cir. 2005) (discussing counsel’s failure to investigate a “known and potentially important

witness”); Hamblin v. Mitchell, 354 F.3d 482, 493 (6th Cir. 2003) (discussing counsel’s failure to

present a “wealth of mitigating evidence,” including details about the defendant’s mental history

and abusive childhood); Glenn v. Tate, 71 F.3d 1204, 1211 (6th Cir. 1995) (finding ineffective

assistance where counsel “failed to present pertinent evidence of mental history and mental

capacity”). Accordingly, Defendant has not shown that there is a reasonable probability that the

outcome would have been different if his attorney’s performance had not been deficient in the

manner alleged.    Defendant’s “[b]are allegations of prejudice are not sufficient” to show

ineffective assistance of counsel. Goldsby v. United States, 152 F. App’x 431, 436 (6th Cir. 2005).

       B. Ineffective Assistance of Counsel (Upshaw)

               1. Pretrial and Trial Assistance

               The Court appointed Upshaw to represent Defendant after it granted Richardson’s

motion to withdraw as counsel. Defendant claims that Upshaw provided ineffective assistance

because he did not retain an interpreter to communicate with Defendant and did not investigate the

case or interview potential witnesses. In addition, Upshaw did not argue for separate trials for

Defendant and his co-defendants. Defendant contends that Soca-Fernandez “was prepared” to

offer incriminating evidence against Defendant, putting Defendant in an “untenable position” at

trial, and when Soca-Fernandez “turned on” Defendant, Upshaw should have moved for a mistrial.

(§ 2255 Motion, PageID.4075.)



                                                8
               As to Upshaw’s failure to retain an interpreter, Defendant does not contest the

statements in Upshaw’s affidavit, wherein Upshaw asserts that he spoke with Defendant in English

in at least four separate meetings, and that Defendant advised Upshaw that he did not need an

interpreter for their attorney-client communications. (Upshaw Aff., ECF No. 417, PageID.4264.)

At a fifth meeting, Upshaw brought a Spanish-language interpreter with him to make sure that

Defendant understood their communications, but Defendant primarily spoke in English. (Id.,

PageID.4265.) An interpreter was also available at trial, seated next to Defendant, but Defendant

and Upshaw spoke to one another in English. (Id., PageID.4266.)

               Even assuming that a language barrier existed, and that there was no interpreter

present at meetings between Defendant and Upshaw, Defendant does not point to any specific

consequences from that barrier. He does not point to any manner in which his defense or his

attorney’s representation of him was impacted by that barrier. He merely contends in vague terms

that he was not able to adequately “communicate the facts of the case and defense strategy to

defense counsel.” (§ 2255 Motion, PageID.4-76.) He does not indicate what facts or strategy were

not communicated, however. Thus, he has not shown prejudice as required by Strickland.

               As to Upshaw’s alleged lack of pretrial preparation, Defendant’s claim is

unsupported. The trial transcripts indicate that Upshaw was thoroughly versed in the facts and

evidence at issue in the case. For example, when the Court was considering whether to admit an

unavailable witness’s statements in a plea agreement and in testimony to the grand jury, Upshaw

noted several subtle discrepancies between the plea agreement and the grand jury testimony. (Trial

Tr. II, ECF No. 365, PageID.2497-2499.) Upshaw also raised a number of objections throughout

the trial and cross-examined many of the Government’s witnesses, consistently attempting to

establish that Defendant had a limited role in the conspiracy. Moreover, of the three defense



                                                9
attorneys representing the three defendants at trial, Upshaw was the only one who called and

presented a defense witness. Defendant does not specify what other evidence or defense Upshaw

should have investigated or presented. Thus, Defendant has not shown unreasonable performance

or prejudice.

                Defendant also faults Upshaw for failing to sever Defendants trial from that of his

co-defendants, but Defendant ignores the fact that Upshaw made that very request. When Upshaw

asked the Court to postpone the trial date, he also asked the Court to sever Defendant’s trial. The

Court denied both requests. (See Order Denying Mot. for Continuance or Severance, ECF No.

220.) Defendant does not indicate what else Upshaw could have done, let alone show that he was

prejudiced by counsel’s actions.

                The Court of Appeals has summarized the standard for severance of criminal trials

as follows:

       As a general rule, persons jointly indicted should be tried together because “there
       is almost always common evidence against the joined defendants that allows for
       the economy of a single trial.” United States v. Phibbs, 999 F.2d 1053, 1067 (6th
       Cir. 1993). Severance should be granted “only if there is a serious risk that a joint
       trial would compromise a specific trial right of one of the defendants, or prevent
       the jury from making a reliable judgment about guilt or innocence.” Zafiro v.
       United States, 506 U.S. 534, 539 (1993). “The fact that a defendant may have a
       better chance at acquittal if his trial were severed does not require the judge to grant
       his motion: the defendant must show ‘substantial,’ ‘undue,’ or ‘compelling’
       prejudice.” United States v. DeFranco, 30 F.3d 664, 669-70 (6th Cir. 1994).

United States v. Lopez, 309 F.3d 966, 971 (6th Cir. 2002). There is no bright-line rule requiring

severance whenever co-defendants have “conflicting” or “mutually antagonistic” defenses. Zafiro,

506 U.S. at 538-39.

                Defendant has not demonstrated that severance was warranted in his case, or that

he was subjected to a mistrial due to joinder of his proceedings with the other defendants. There

is no support for his contention that he was harmed by having a trial with Defendant Soca-


                                                 10
Fernandez. It is not clear what Defendant means by his claim that Soca-Fernandez “turned on”

him. Contrary to Defendant’s assertions, Soca-Fernandez did not testify at the trial or offer any

evidence against Defendant. Thus, the Court cannot discern any legitimate basis for Upshaw to

have argued for a mistrial. Upshaw could not have been ineffective by failing to make a frivolous

argument.

               2. Postconviction Assistance

               Defendant also claims that Upshaw was ineffective because he persuaded

Defendant to cooperate with the Government after his conviction, convincing Defendant that the

Government would file a motion under Rule 35(b) to reduce Defendant’s sentence.               The

Government never filed such a motion.

               Before the Court sentenced Defendant, he testified in grand jury proceedings

against other individuals involved in the healthcare fraud scheme. (See Pl.’s Mem. in Support of

Ex Parte Mot. for Downward Departure, ECF No. 321-3, PageID.1680.)               Because of that

testimony, the Government asked the Court to reduce Defendant’s offense level by four levels, in

accordance with § 5K1.1 of the Sentencing Guidelines. (Id., PageID.1682.) The Court granted

the Government’s request and sentenced Defendant within the reduced guidelines range.

(Sentencing Tr., ECF No. 371, PageID.3626.) In other words, Defendant received a reduction in

his sentence due to his cooperation. The Government did not need to file a Rule 35(b) motion to

achieve that result. Accordingly, counsel was not ineffective for advising Defendant to cooperate

because that cooperation benefitted Defendant.

               Defendant contends that he also cooperated after his sentencing based on

assurances by counsel that the Government would file a Rule 35(b) motion. However, Defendant

does not indicate what cooperation he provided. Instead, he asserts that his wife cooperated based

on their understanding that Defendant would receive an additional reduction in his sentence. But
                                                 11
even assuming that Upshaw erroneously promised that the Government would file a Rule 35(b)

motion to reduce Defendant’s sentence if Defendant or his wife cooperated with the Government

after Defendant’s sentencing, Defendant does not indicate how the outcome of his proceedings

would have been any different if his counsel had not provided that advice. With or without the

additional cooperation of Defendant or his wife, his sentence would be the same as it is today.

Defendant claims that his wife put herself at risk of harm by cooperating with the Government,

but that is not the sort of prejudice that is relevant to a claim of ineffective assistance. Under

Strickland, the prejudice analysis looks to whether “the result of the proceeding would have been

different.”   Id. at 694. Defendant’s or his wife’s fear of reprisal is not part of the result of

Defendant’s criminal proceedings. Thus, Defendant has not shown that counsel’s allegedly

erroneous advice prejudiced him.

               C. Ineffective Assistance of Appellate Counsel

               Finally, Defendant argues that his appellate counsel was ineffective for failing to

argue that the Supreme Court’s decision in Maslenjak v. United States, 137 S. Ct. 1918 (2017),

applied to his case, undermining his conviction for unlawful procurement of naturalization.

               The jury convicted Defendant of that offense after hearing evidence that he

answered “no” in response to a question in his citizenship application asking whether he had ever

committed a crime or offense for which he was not arrested. (Trial Tr. V, PageID.3189-3190.) He

did not disclose his actions in connection with the insurance fraud scheme. The immigration

official reviewing his application testified that if Defendant had disclosed his activities related to

the insurance fraud scheme, that disclosure would have affected the decision on his citizenship

application. (Id., PageID.3190.)

               In Maslenjak, the trial court improperly instructed the jury that it could convict the

defendant under 18 U.S.C. § 1425(a) based on any false statement in the naturalization process.
                                                 12
137 S. Ct. at 1930. The Supreme Court held that false statements during the naturalization process

are not sufficient in themselves to qualify as a violation of 18 U.S.C. § 1425(a). The false

statements must be material to the citizenship decision; in other words, if a reasonable official had

known the truth, he would have denied the citizenship application. Maslenjak, 137 S. Ct. at 1930-

31.

                Defendant’s attorney did not cite Maslenjak in his appellate brief; instead, he

argued that there was not sufficient evidence to convict Defendant of naturalization fraud because

the evidence did not show that Defendant was involved in fraudulently staging a car accident.

Defendant’s attorney changed tack at oral argument, arguing that the evidence did not demonstrate

that Defendant’s false statement was material to his citizenship application, citing Maslenjak. The

panel of judges hearing the argument suggested that this new issue was not properly before the

court because Defendant’s attorney had not raised it in his written brief or in a supplement thereto.

It is not clear whether the court addressed the issue in its opinion because it did not discuss

Maslenjak or the materiality of Defendant’s false statement. The court simply held that there was

sufficient evidence to uphold the conviction for naturalization fraud. See Martinez-Lopez, 747 F.

App’x at 333.

                The standard for evaluating the performance of appellate counsel is tailored to the

circumstances. An appellant has no constitutional right to have every non-frivolous issue raised

on appeal. “‘[W]innowing out weaker arguments on appeal and focusing on’ those more likely to

prevail, far from being evidence of incompetence, is the hallmark of effective appellate advocacy.”

Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting Jones v. Barnes, 463 U.S. 745, 751-52

(1983)). To require appellate counsel to raise every possible colorable issue “would interfere with

the constitutionally protected independence of counsel and restrict the wide latitude counsel must



                                                 13
have in making tactical decisions.” Strickland, 466 U.S. at 688. It is difficult to demonstrate that

an appellate attorney has violated the performance prong of Strickland where the attorney presents

one argument on appeal rather than another. Smith v. Robbins, 528 U.S. 259, 289 (2000). In such

cases, the petitioner must demonstrate that the issue not presented “was clearly stronger than issues

that counsel did present.” Id.

               The standard for prejudice due to appellate counsel’s failure to raise an issue is

whether there is a “reasonable probability that, but for his counsel’s [error], [defendant] would

have prevailed on his appeal.” Id. at 285.

               Defendant’s claim is meritless because he has not shown prejudice. His reliance

on Maslenjak is misplaced. Defendant contends that his case is like Maslenjak because this Court

did not instruct the jury to determine whether his false statement was causally connected to the

procurement of his citizenship; the Court allowed the jury to convict him based on any false

statement, “no matter how inconsequential to the ultimate decision.”              (§ 2255 Motion,

PageID.4081.) On the contrary, this Court expressly instructed the jury that it could find Defendant

guilty of unlawfully procuring naturalization only if it found that he “knowingly [made] any

materially false statement under oath relating to naturalization.” (Trial Tr. VII, ECF No. 370,

PageID.3576 (emphasis added).) “A materially false statement is a statement that had a natural

tendency to influence or is capable of influencing the decision of immigration officials.” (Id.)

Thus, the jury instructions in Defendant’s case did not suffer from the deficiency noted in

Maslenjak. The instructions did not permit the jury to find Defendant guilty solely because he

made a false statement in the naturalization process; the jury had to find that Defendant’s statement

was “material” to the naturalization decision because it influenced that decision.




                                                 14
                Defendant also argues that he did not make a materially false statement because he

“did not believe at the time that he was committing a crime.” (Def.’s Reply, PageID.4304.) No

evidence in the record supports Defendant’s assertion. Moreover, the jury found otherwise. It

found, per the Court’s instructions, that Defendant “knowingly” made a false statement.

Therefore, it necessarily found that Defendant was aware that he had committed a crime and knew

that his statement to the contrary in his citizenship application was false. It also necessarily found

that this statement was material. Those findings are consistent with the evidence and the holding

in Maslenjak.

                Defendant resists this result based on a misreading of Maslenjak. According to

Defendant, the Court in Maslenjak noted that a person who arrives in a federal building for his

naturalization interview with a gun in his possession may not realize that he is breaking the law

and, thus, he would not be making a materially false statement if he represented that he had not

committed a crime. That reasoning is not found in Maslenjak. Instead, the Supreme Court noted

that a defendant who brings a weapon to a federal building when completing her citizenship

application has “violated the law,” but that violation is “merely coincidental” to the acquisition of

citizenship; it has no “causal relationship” to the procurement of naturalization, so it does not

qualify as a violation of § 1425(a). Maslenjak, 137 S. Ct. at 1926. The Supreme Court said nothing

about a defendant who did not realize that she broke the law, but represented in her citizenship

application that she had not committed a crime.

                In summary, to the extent Defendant claims that his attorney should have raised

Maslenjak on appeal, his claim is meritless because Maslenjak does not change the result of his

case. Thus, he cannot show that there is a reasonable probability that he would have prevailed on

appeal if his attorney had properly raised the issue.



                                                  15
                                            IV. Conclusion

                For the reasons stated herein, the Court finds that Defendant’s claims are meritless.

Moreover, an evidentiary hearing is not required because the record of the case conclusively shows

that Defendant is not entitled to relief.

                Under 28 U.S.C. § 2253(c), the Court must determine whether to issue a certificate

of appealability. A certificate should issue if the movant has demonstrated “a substantial showing

of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit has disapproved

of issuance of blanket denials of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467

(6th Cir. 2001). The district court must “engage in a reasoned assessment of each claim” to

determine whether a certificate is warranted. Id. Each issue must be considered under the

standards set forth by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy,

263 F.3d at 467. Under Slack, to warrant a grant of the certificate, Defendant “must demonstrate

that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” 529 U.S. at 484.

                The Court has carefully considered the issues under the Slack standard and

concludes that reasonable jurists could not find that this Court’s denial of Defendant’s claims was

debatable or wrong.

                An order and judgment will enter consistent with this Opinion.



Dated:    December 3, 2019                            /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 16
